DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               XAVIER SCOTT,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2631

                               [August 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. 15-7567
CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    Xavier Scott appeals the revocation of his community control and his
resulting sentences to four years in prison on two counts of this
prosecution for failure to register as a sex offender with the Department of
Motor Vehicles and failure to register as a sex offender with law
enforcement. Appellant’s counsel has moved to withdraw and filed a
supporting brief under Anders v. California, 386 U.S. 738 (1967). We
affirm the adjudications and sentences, but remand for entry of a written
order of revocation of probation specifying the conditions appellant was
found to have violated. Curtis v. State, 995 So. 2d 1164, 1165 (Fla. 4th
DCA 2008) (citing Smith v. State, 962 So. 2d 380 (Fla. 4th DCA 2007)).

   Affirmed, with limited remand.

MAY, DAMOORGIAN and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.